Citation Nr: 0520808	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  97-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for disability of the 
right lower extremity.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for patellofemoral pain 
syndrome of the right knee.  

5.  Entitlement to service connection for degenerative joint 
disease of the right hip.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active service from April 1972 to June 1974.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Portland, Oregon.  The veteran's claim was transferred to the 
St. Louis, Missouri RO during the course of the appeal.  

The Board remanded the claims in October 2003 for additional 
development and due process compliance.  The claim has been 
returned to the Board for decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  In response to a letter from the RO seeking 
clarification of whether he wanted a hearing, the veteran 
stated in April 2001 that he wanted a video-conference 
hearing at the RO before a Veterans Law Judge.  He was 
instead scheduled for a Travel Board hearing, for which he 
failed to report.  In July 2005, the Board contacted the 
veteran to clarify his desire for a hearing.  He stated that 
he still wanted a video-conference hearing.  While the Board 
sincerely regrets the delay, in order to afford the veteran 
due process, the case must be remanded to the RO for an 
appropriate hearing to be scheduled.

Accordingly, the claim is REMANDED for the following:

Schedule the veteran for a video-
conference hearing before a Veterans Law 
Judge, in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



